 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 1 of 10 Page ID #:2475




 1   MARK W. MOSIER (pro hac vice)
     Email: mmosier@cov.com
 2   ANDREW SOUKUP (pro hac vice)
     Email: asoukup@cov.com
 3   COVINGTON & BURLING LLP
     One CityCenter, 850 Tenth Street
 4   Washington, D.C. 20001-4956
     Telephone: +1 (202) 662-5066
 5   Facsimile: + 1 (202) 778-5066
 6   ASHLEY SIMONSEN (SBN 275203)
     Email: asimonsen@cov.com
 7   COVINGTON & BURLING LLP
     1999 Avenue of the Stars
 8   Los Angeles, California 90067-4643
     Telephone: + 1 (424) 332-4800
 9   Facsimile: + 1 (424) 332-4749
10   DAVID L. PERMUT (pro hac vice)
     Email: DPermut@goodwinlaw.com
11   GOODWIN PROCTER LLP
     901 New York Avenue NW
12   Washington, D.C. 20001
     Telephone: + 1 (202) 346-4000
13
     Attorneys for BANK OF AMERICA, N.A.
14

15                              UNITED STATES DISTRICT COURT
16                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     DONALD M. LUSNAK, on behalf of                 Case No.: 2:14-CV-01855-GW(GJSx)
18   himself and all others similarly situated,
19         Plaintiffs,                              [PROPOSED] STATEMENT OF
                                                    UNCONTROVERTED FACTS
20         v.                                       AND CONCLUSIONS OF LAW
21   BANK OF AMERICA, N.A.; and DOES 1
     through 10, inclusive,                         Hearing Date: November 14, 2019
22                                                  Hearing Time: 8:30 a.m.
           Defendants.                              Judge:        Hon. George Wu
23

24

25

26

27

28
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 2 of 10 Page ID #:2476




 1         Pursuant to Local Rule 56-1, Bank of America hereby lodges this proposed
 2   Statement of Uncontroverted Facts and Conclusions of Law in support of its Motion for
 3   Summary Judgment.
 4   Statement of Uncontroverted Facts
 5      1. In March 2009, Countrywide Bank, F.S.B. was a federal savings bank chartered
 6   under the Home Owners’ Loan Act. See Declaration of Nicole Patterson (“Patterson
 7   Decl.”) ¶ 7; Request for Judicial Notice, Ex. G.
 8      2. On March 25, 2009, Donald M. Lusnak (“Plaintiff”) executed a Deed of Trust
 9 and Promissory Note, which identified Countrywide Bank, F.S.B. as the entity that

10 originated Plaintiff’s loan. See Patterson Decl. ¶ 7 & Exs. C, D.

11      3. Bank of America subsequently acquired Plaintiff’s mortgage. See Patterson
12 Decl. ¶ 8.

13      4. Plaintiff was in default on his loan from November 2009 until March 2011. See
14 Patterson Decl. ¶ 11 & Ex. E (explaining that Plaintiff failed to make a payment in

15 November 2009, made a late payment in April 2010, made a late payment in May 2010,

16 failed to make a payment in June 2010, made a late payment in August 2010, failed to

17 make a payment in September of 2010, and failed to make a payment in December of

18 2010); Lusnak Dep. 72:3–5.

19      5. Bank of America made $3,321.98 in payments for county taxes and hazard
20 insurance on Plaintiff’s behalf during the period of delinquency that started in

21 November 2009 and ran until March 2011, and Plaintiff’s escrow account had a

22 negative balance on multiple occasions during this time period. See Patterson Decl.

23 ¶ 13 & Ex. F; Lusnak Dep. 73:2–5.

24      6. On February 3, 2011, Plaintiff signed a Commitment to Modify Mortgage
25 (“Commitment”) and an Amended and Restated Note. See Patterson Decl. ¶ 12 & Exs.

26 G, H; Lusnak Dep. 74:19–75:2.

27      7. In this Commitment, Plaintiff agreed (i) he had failed to pay his mortgage in
28
                                                 1
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 3 of 10 Page ID #:2477




 1   accordance with its terms and was in default on his mortgage, and (ii) that as of March
 2   1, 2011, he owed $3,698.02 in delinquent interest and $1,516.73 in delinquent escrow.
 3   See Patterson Decl. ¶ 12 & Exs. G, H; Lusnak Dep. 75:21–77:5.
 4      8. Under the 2011 mortgage modification, Plaintiff’s principal and monthly
 5   payment increased, but all other material terms remained the same. See Patterson Decl.
 6   ¶ 12 & Ex. H; Lusnak Dep. 77:6–11.
 7      9. Plaintiff was in default on his loan from May 2012 until May 2013. See
 8   Patterson Decl. ¶ 14 & Ex. E; Lusnak Dep. 82:16–18.
 9      10. During his default, Plaintiff continued to live in his home. See Lusnak Dep.
10   82:19–22.
11      11. From May 2012 through May 2013, Plaintiff made no payments to Bank of
12   America. See Patterson Decl. ¶ 14 & Exs. E, I; Lusnak Dep. 82:6–18.
13      12. As of May 1, 2013, Plaintiff was in arrears in the amounts of $13,372.58 in
14   principal and interest, $3,424.32 in escrow payments, and $216.43 in late fees and other
15   charges, for a total of $17,013.33. See Patterson Decl. ¶ 14 & Ex. I.
16      13. During the period of delinquency that ran from May 2012 until May 2013, Bank
17   of America incurred costs conducting inspections of the property that secured the
18   mortgage loan. To recover these costs, Bank of America assessed 11 property
19   inspection fees, for a total of $165.00. See Patterson Decl. ¶ 15 & Ex. I.
20      14. Plaintiff did not pay any of these $165 in property inspection costs. See
21   Patterson Decl. ¶ 16 & Ex. I.
22      15. During the period of delinquency that ran from May 2012 to May 2013, Bank of
23   America assessed $463.43 in late fees against Plaintiff. See Patterson Decl. ¶¶ 17–18 &
24   Ex. I.
25      16. Plaintiff did not pay any of these $463.43 in late fees. See Patterson Decl. ¶ 18
26   & Ex. I.
27      17. Bank of America advanced $3,305.62 worth of county taxes and hazard
28
                                                 2
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 4 of 10 Page ID #:2478




 1   insurance on Plaintiff’s behalf during the period of delinquency that ran from May 2012
 2   to May 2013. Specifically, Bank of America advanced a hazard insurance payment of
 3   $300 on June 13, 2012, county tax payments each worth $1,333.81 on November 9,
 4   2012, and March 7, 2013, and another hazard insurance payment of $338.00 on May 2,
 5   2013. Accordingly, Plaintiff’s escrow account had a negative balance from June 13,
 6   2012, until May 22, 2013, at which time the account had a negative balance of
 7   $3,046.41. See Patterson Decl. ¶ 20 & Ex. F.
 8      18. On May 29, 2013, Plaintiff signed an Agreement for Modification of a
 9   Mortgage. See Patterson Decl. ¶ 19 & Ex. J; Lusnak Dep. 84:19–86:10.
10      19. Under his 2013 modification agreement, Plaintiff’s principal balance was
11   reduced from $199,366.56 to $120,591.65 after the state Housing Finance Agency paid
12   an award of federal Hardest Hit Funds to Plaintiff’s mortgage account. Plaintiff’s
13   monthly payments were also reduced. See Patterson Decl. ¶ 19 & Ex. J; Lusnak Dep.
14   86:11–16.
15      20. All remaining terms of Plaintiff’s mortgage stayed the same. See Patterson
16   Decl. ¶ 19 & Ex. J; Lusnak Dep. 86:17–19.
17      21. After May 2013, Bank of America continued to make county tax and hazard
18   insurance payments on Plaintiff’s behalf, which resulted in Plaintiff’s escrow account’s
19   having a negative balance on multiple occasions. See Patterson Decl. ¶ 21 & Ex. F.
20      22. For 22 of the 28 tax and insurance payments Bank of America made on
21   Plaintiff’s behalf from March 2010 to December 2018, there was not enough money in
22   Plaintiff’s escrow account to cover the payment. As a result, Plaintiff’s escrow account
23   balance was negative after these payments were made, reflecting that Bank of America
24   advanced funds on Plaintiff’s behalf for those payments. See Patterson Decl. ¶ 22.
25      23. The costs Bank of America incurred in connection with Plaintiff’s default—
26   which include $165 in unpaid property inspection fees, $463.43 in unpaid late fees, and
27   $44.36 reflecting a 2% rate of interest on the balance of Plaintiff’s escrow account
28
                                                 3
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 5 of 10 Page ID #:2479




 1   when that account balance was negative—exceed $74.73. See Patterson Decl. ¶¶ 15,
 2   18; Skanderson Report ¶ 54.
 3      24. The value of any benefit that Bank of America conferred on Plaintiff during his
 4   default—
 5          and allowing Plaintiff to remain in his home during default—exceeds $74.73.
 6   See Skanderson Report ¶ 54; Lusnak Dep. 72:21–73:1, 82:19–22, 104:15–17.
 7      25. In 2018, Plaintiff sold his home, paid off his mortgage, and ended his
 8   relationship with Bank of America. See Lusnak Dep. 96:6–97:13.
 9      26. Plaintiff does not have a current relationship with Bank of America. See
10   Lusnak Dep. 13:17–22.
11      27. In 2018, Plaintiff moved to France, and he does not intend to live in, or
12   purchase property in, the United States in the future. See Lusnak Dep. 22:11–12, 23:9–
13   11, 23:18–20.
14      28. There is a “[z]ero percent” chance that Plaintiff will apply for a mortgage from
15   Bank of America in the future. Lusnak Dep. 24:3–5.
16      29. On August 22, 2011, Plaintiff filed for Chapter 7 bankruptcy in the Central
17   District of California. See Request for Judicial Notice, Ex. A; Lusnak Dep. 78:17–22.
18      30. Plaintiff’s Chapter 7 bankruptcy petition did not list any accrued causes of
19   action against Bank of America. See Request for Judicial Notice, Ex. A; Lusnak Dep.
20   136:22–137:3.
21      31. Plaintiff realized that California law required certain entities to pay interest on
22   escrowed funds by at least January 2011, before he filed for Chapter 7 bankruptcy. See
23   Lusnak Dep. 112:6–12.
24      32. Plaintiff realized that Bank of America had not paid him any interest on
25   escrowed funds by at least the time at which he filed for Chapter 7 bankruptcy. See
26   Lusnak Dep. 136:22–138:10.
27      33. Plaintiff first contacted Bank of America to complain about Bank of America’s
28
                                                  4
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 6 of 10 Page ID #:2480




 1   failure to pay interest on escrowed funds on December 27, 2011, the same day the
 2   bankruptcy court granted him a bankruptcy discharge. See Patterson Decl. ¶ 23 & Ex.
 3   K; Lusnak Dep. 110:16–112:21; Request for Judicial Notice, Ex. B.
 4   Conclusions of Law
 5         Procedural Standard
 6      1. Summary judgment is warranted if “there is no genuine dispute as to any material
 7   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
 8      2. Where “the case turns on a mixed question of fact and law and the only disputes
 9   relate to the legal significance of undisputed facts, the controversy collapses into a
10   question of law suitable to disposition on summary judgment.” Thrifty Oil Co. v. Bank
11   of Am. Nat’l Trust & Savs. Ass’n, 322 F.3d 1039, 1046 (9th Cir. 2003).
12         HOLA Preemption
13      3. Plaintiff’s March 25, 2009 Deed of Trust and Note with Countrywide Bank,
14   F.S.B. were subject to preemption under the Home Owners’ Loan Act and its
15   implementing regulations (collectively, “HOLA”). See 12 U.S.C. § 1464; 12 C.F.R.
16   § 560.2.
17      4. Plaintiff’s March 25, 2009 Deed of Trust and Note remain subject to the same
18   preemption under HOLA as existed when the Deed of Trust and Note were executed.
19   See 12 U.S.C. § 5553.
20      5. HOLA preempts California Civil Code § 2954.8 and other state law requirements
21   to pay interest on mortgage escrow accounts, as applied to loans originated by federal
22   savings associations, like Plaintiff’s. See 12 U.S.C. § 1464; 12 C.F.R. § 560.2.
23      6. HOLA continues to preempt California Civil Code § 2954.8 and other state law
24   requirements to pay interest on mortgage escrow accounts as applied to loans originated
25   by federal savings associations even when such loans are sold or transferred to national
26   banks or other financial institutions that are not federal savings associations. See 12
27   U.S.C. § 1464; 12 C.F.R. § 560.2; Metzger v. Wells Fargo Bank, N.A., 2014 WL
28
                                                  5
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 7 of 10 Page ID #:2481




 1   1689278, *4 (C.D. Cal. 2014).
 2           Breach of Contract
 3      7.   The elements of a breach of contract claim under California law are (1) the
 4   contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s
 5   breach, and (4) the resulting damages to plaintiff. See Orcilla v. Big Sur, Inc., 244 Cal.
 6   App. 4th 982, 1005 (2016).
 7      8.   Plaintiff’s March 25, 2009 Deed of Trust required the payment of interest on
 8   Plaintiff’s mortgage escrow account only if required by “Applicable Law,” which
 9   included HOLA. See Patterson Decl., Ex. C, § 3.
10      9.   Because HOLA preempted California Civil Code § 2954.8 and other state law
11   requirements to pay interest on mortgage escrow accounts as applied to Plaintiff’s loan
12   for the duration of that loan’s life, Bank of America’s failure to credit Plaintiff’s
13   mortgage escrow account with interest on the funds held therein was not a breach of
14   Plaintiff’s March 25, 2009 Deed of Trust. See 12 U.S.C. § 1464; 12 C.F.R. § 560.2.
15      10. The March 25, 2009 Deed of Trust obligated Plaintiff to “pay when due the
16   principal of, and interest on, the debt evidenced by the Note and any prepayment
17   charges and late charges due under the Note” and to make monthly payments into his
18   escrow account. See Patterson Decl., Ex. C, §§ 1, 3.
19      11. Through his defaults on the March 25, 2009 Deed of Trust and Note, Plaintiff
20   failed to perform his obligations under the contract, without excuse for such
21   nonperformance, and therefore cannot establish an element of breach of contract. See
22   Orcilla v. Big Sur, Inc., 244 Cal. App. 4th 982, 1005 (2016).
23           California Unfair Competition Law
24      12. To bring a claim under California’s Unfair Competition Law, a plaintiff must
25   show either an (1) unlawful, unfair, or fraudulent business act or practice, or (2) unfair,
26   deceptive, untrue or misleading advertising. See Cal. Bus. & Prof. Code § 17200;
27   Lippitt v. Raymond James Fin. Servs., 340 F.3d 1033, 1043 (9th Cir. 2003).
28
                                                   6
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 8 of 10 Page ID #:2482




 1      13. California’s Unfair Competition Law limits its remedies to injunctive relief and
 2   restitution, which are equitable and dependent on the equities between the parties. See
 3   Clark v. Superior Court, 50 Cal. 4th 605, 610 (2010); Cortez v. Purolator Air Filtration
 4   Prods. Co., 23 Cal. 4th 163, 179–81 (2000).
 5      14. Because HOLA preempted California Civil Code § 2954.8 and other state law
 6   requirements to pay interest on mortgage escrow accounts as applied to Plaintiff’s loan
 7   for the duration of that loan’s life, Bank of America’s failure to credit Plaintiff’s
 8   mortgage escrow account with interest on escrowed funds was not an unfair, unlawful,
 9   or fraudulent business act or practice for purposes of California Business & Professions
10   Code § 17200.
11      15. Through his defaults on the March 25, 2009 Deed of Trust and Note, and Bank
12   of America’s advancement of funds on his behalf, Plaintiff obtained benefits from Bank
13   of America and imposed costs on Bank of America that exceed the $74.73 that his
14   expert witness claims he is owed on his escrowed funds from 2010 to the present, which
15   renders restitution unwarranted on the equities of this case. See, e.g., Corvello v. Wells
16   Fargo Bank N.A., 2017 WL 3449072, at *2–3 (N.D. Cal. May 4, 2017); Chowning v.
17   Kohl’s Dept. Stores, Inc., 2016 WL 1072129, at *7 (C.D. Cal. Mar. 15, 2016).
18           Judicial Estoppel and Prudential Standing
19      16. “Judicial estoppel is an equitable doctrine that precludes a party from gaining an
20   advantage by asserting one position, and then later seeking an advantage by taking a
21   clearly inconsistent position.” Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778,
22   782 (9th Cir. 2001).
23      17. Plaintiff failed to disclose his claims against Bank of America in his Chapter 7
24   bankruptcy petition filed on August 22, 2011, which violated his obligations under
25   federal bankruptcy law and allowed him to derive a benefit in federal bankruptcy court.
26   See 11 U.S.C. § 521(a)(1)(B)(i); Cusano v. Klein, 264 F.3d 936, 946 (9th Cir. 2001).
27   Plaintiff is judicially estopped from recovering restitution or damages from Bank of
28
                                                   7
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 9 of 10 Page ID #:2483




 1   America because Plaintiff failed to disclose his accrued claims against Bank of America
 2   in his Chapter 7 bankruptcy petition filed on August 22, 2011. See Hamilton v. State
 3   Farm Fire & Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001).
 4      18. Alternatively, Plaintiff lacks prudential standing to recover restitution or
 5   damages from Bank of America because the bankruptcy estate is the real party in
 6   interest for those claims. See Dunmore v. United States, 358 F.3d 1107, 1112 (9th Cir.
 7   2004); In re IndyMac Bancorp, Inc., 2012 WL 1037481, at *12 (Bkrtcy. C.D. Cal.
 8   2012).
 9            Article III Standing
10      19. Plaintiff lacks Article III standing to seek injunctive relief against Bank of
11   America under California Business & Professions Code §§ 17200 et seq. because
12   Plaintiff does not have a current Bank of America mortgage or escrow account and will
13   not have any such account in the future, and therefore is not at risk of suffering any
14   present or future harm warranting the entry of injunctive relief. See Hangarter v.
15   Provident Life & Acc. Ins. Co., 373 F.3d 998, 1021 (9th Cir. 2004).
16

17   DATED: September 27, 2019                  Respectfully submitted,
18                                              By:    /s/ Ashley Simonsen
19                                                    MARK W. MOSIER
                                                      ANDREW SOUKUP
20                                                    ASHLEY SIMONSEN
21                                                    COVINGTON & BURLING LLP
22
                                                      DAVID L. PERMUT
23                                                    GOODWIN PROCTER LLP
24
                                                      Attorneys for Defendant
25                                                    BANK OF AMERICA, N.A.
26

27

28
                                                  8
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
     Case 2:14-cv-01855-GW-GJS Document 83-2 Filed 09/27/19 Page 10 of 10 Page ID
                                      #:2484



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on September 27, 2019, I caused a true and correct copy of
 3   Defendant Bank of America, N.A.’s [Proposed] Statement of Uncontroverted Facts and
 4   Conclusions of Law to be filed through the Court’s CM/ECF system, which caused a
 5   true and correct copy of the same to be served on all counsel registered to receive
 6   electronic notices.
 7

 8    DATED: September 27, 2019                By:    /s/ Ashley Simonsen
 9
                                                     ASHLEY SIMONSEN
                                                     COVINGTON & BURLING LLP
10

11
                                                     Attorney for Defendant
                                                     BANK OF AMERICA, N.A.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 9
     BANK OF AMERICA, N.A.’S [PROPOSED] STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS
                                 OF LAW / Civil Case No. 2:14-cv-01855-GW
